Citation Nr: 0919829	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 
1989 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in November 2006 at the Jackson RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.

In March 2009 the Veteran submitted two private physician 
statements regarding the severity of her service-connected 
irritable bowel syndrome (IBS).  As this evidence is not 
pertinent to the Veteran's claim of entitlement to service 
connection for degenerative joint disease of the thoracic 
spine, the Board finds it unnecessary to remand this claim 
for the RO to consider this evidence and issue a supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 
20.800, 20.1304(c) (2008); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  In as much as these statements concern her 
service-connected IBS, a matter that is not currently 
developed or certified for appellate review, it is referred 
to the RO for appropriate action.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the 
appellant's degenerative joint disease, thoracic spine, 
preexisted active duty and did not undergo a permanent 
worsening, beyond the normal progression of the disorder, 
during active duty.


CONCLUSION OF LAW

The Veteran's degenerative joint disease, thoracic spine, was 
not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran seeks service connection for degenerative joint 
disease, thoracic spine.  The Veteran contends that her 
preexisting back condition was permanently aggravated by high 
impact aerobic exercise in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full- time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
Veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim.").

In this case, as the appellant served on active duty for 
training in the U.S. Navy Reserve and has been granted 
service-connection for IBS.  Accordingly, the appellant is a 
Veteran for VA compensation purposes and is, therefore, 
entitled to all of the presumptions.  See 38 C.F.R. § 3.6(a).

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increased in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 C.F.R. § 1111.  The appellant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay statements by a Veteran concerning a 
preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must initially determine whether the appellant's 
degenerative joint disease of the thoracic spine, preexisted 
enlistment into active service.  In this case, review of the 
service treatment records shows that the Veteran's spine was 
found to be normal upon examination at service entry in April 
1988.  As such, the presumption of soundness at service entry 
with respect to this condition attaches.  38 U.S.C.A. § 1111; 
see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 
2004); Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in this case, the presumption of soundness is 
rebutted based on the evidence of record.  38 U.S.C.A. § 
1111.  The Board notes that a review of the claims folder 
reveals that the Veteran underwent lumbar spine surgery 
(laminectomy) in February 1973 and was hospitalized post 
surgery from February to March 1973.  In June 2007 a VA 
Compensation and Pension (C&P) examiner rendered the opinion 
that the Veteran's degenerative joint disease of the thoracic 
spine preexisted the Veteran's active service, was not caused 
by the Veteran's active service, and was not aggravated 
beyond its natural progression by the Veteran's active 
service.  In November 2008 the Board requested a medical 
opinion regarding whether the Veteran's degenerative joint 
disease, thoracic spine, undebatably preexisted the Veteran's 
entry into active service.  In an opinion letter, dated in 
December 2008, a VA physician rendered the opinion that based 
upon the February and March 1973 lumbar surgery records, the 
February and June 1990 x-ray reports, and the June 2007 
medical opinion, the Veteran's degenerative joint disease of 
the thoracic spine undebatably preexisted service.  The 
physician noted that degenerative joint disease of the spine 
is a chronic condition that occurs over years and that the 
1990 x-rays revealed that the Veteran's condition had been 
going on for years and, thus, undebatably existed prior to 
the Veteran's enlistment in 1989.  The Board finds that this 
opinion took into account the facts of the case and contains 
a complete rationale for the opinion.  As such, the Board 
finds that there is clear and unmistakable evidence that the 
appellant's degenerative joint disease of the thoracic spine, 
existed prior to service.

In addition, there is clear and unmistakable evidence that 
the Veteran's degenerative joint disease of the thoracic 
spine was not permanently aggravated by the Veteran's active 
service.  In an opinion letter, dated in December 2008, a VA 
physician rendered the opinion that it is undebateable that 
the Veteran's back condition was not permanently aggravated 
by the Veteran's active service because there is no medical 
evidence that the Veteran's thoracic symptoms were 
exacerbated by service-related activity.  The physician 
indicated that the idea that degenerative conditions can be 
aggravated by heavy activity is a controversial aspect of 
medicine and spine surgery.  The physician further reported 
that evidence of aggravation can come from history, the 
symptoms existed after the event but not prior to the event, 
or from radiology, follow-up radiographs or images show 
findings that did not exist prior to the event.  The 
physician further indicated that aggravation could be noted 
by a disc herniation, which would result in rapid 
progression.  The physician indicated that none of these was 
true in the case of the Veteran and, therefore, the Veteran's 
degenerative joint disease of the thoracic spine was 
undebatably not aggravated by the Veteran's active duty.

In addition, the Board notes that while in service, the 
Veteran underwent X-ray examination in February 1990.  The 
examination revealed "compression of some mid dorsal 
bodies" and the interpreter associated this with old trauma 
and/or an old osteochondritis.  However, the X-ray report did 
not specifically note any degenerative joint disease of the 
thoracic spine.  The Veteran underwent X-ray examination in 
regard to a gastrointestinal condition while in service in 
June 1990.  The X-ray examination in June 1990 incidentally 
revealed osteoporosis of the thoracic spine with evidence of 
degenerative joint disease.

Based on the totality of the evidence, the Board finds that 
there is clear and unmistakable evidence that the appellant's 
degenerative joint disease of the thoracic spine, was not 
permanently aggravated by the Veteran's active service.  In 
particular, the VA physician, taking into consideration all 
of the available medical evidence, including the evidence of 
the Veteran's pre-service back surgeries and the in service 
records, rendered the opinion in December 2008 that the 
Veteran's back condition undebatably preexisted service and 
was undebatably not permanently aggravated by the Veteran's 
active service.  This opinion took into account the facts of 
the case, addressed medical principles, and contained a 
complete rationale.  

In sum, the Board finds that there is clear and unmistakable 
evidence that the Veteran's degenerative joint disease of the 
thoracic spine preexisted service and clear and unmistakable 
evidence that the Veteran's degenerative joint disease of the 
thoracic spine was not permanently aggravated by the 
Veteran's active service.  Therefore, the presumption of 
soundness is rebutted and entitlement to service connection 
for degenerative joint disease of the thoracic spine must be 
denied.

The Board notes that as it finds that the presumption of 
soundness has been rebutted with clear and unmistakable 
evidence that the Veteran's condition preexisted service and 
was not permanently aggravated by service under 38 U.S.C.A. 
§ 1111, the Veteran's preexisting condition was not 
permanently aggravated by the Veteran's active service under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  See VAOPGCPREC 
3-2003.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and the Veteran submitted private treatment 
records.

In this case, VA obtained medical opinions in June 2007 and 
December 2008 regarding the Veteran's current degenerative 
joint disease of the thoracic spine thereby satisfying the 
duty to assist requirement set forth in 38 C.F.R. 
§ 3.159(c)(4).

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for degenerative joint 
disease of the thoracic spine is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


